      2:18-cv-03326-RMG           Date Filed 01/16/19    Entry Number 66      Page 1 of 3




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

City of Beaufort, et al.,                    )
                                             )             No.: 2:18-cv-03326-RMG
                   Plaintiffs,               )       (Consolidated with 2:18-cv-3327-RMG)
                                             )
v.                                           )           MOTION FOR LEAVE TO FILE
                                             )               THIS SUPPLEMENTAL
NATIONAL MARINE FISHERIES                    )              RETURN TO MOTION FOR
SERVICE, et al.,                             )          STAY OF DEADLINE TO RESPOND
                                             )                        TO
                   Defendants.               )             MOTION TO INTERVENE OF
                                             )            STATE OF SOUTH CAROLINA,
_____________________________________ )                             EX REL
                                             )             ALAN WILSON, ATTORNEY
South Carolina Coastal Conservation League, )                      GENERAL
et al,                                       )              IN CITY OF BEAUFORT v.
                                             )           NATIONAL MARINE FISHERIES
                   Plaintiffs,               )                   SERVICE CASE
                                             )
v.                                           )
                                             )
Wilbur Ross, in his official capacity as the )
Secretary of Commerce; et al.,               )

                    Defendants.



        The State ex rel Atty General Wilson respectfully moves for leave of Court to submit

this supplemental return in opposition to Defendants’ Motion for Stay. In their Reply to the

State’s earlier return, the Defendants said that that “[t]he Department of the Interior has

confirmed that due to the lapse in appropriations, the Department of the Interior will not be

acting on pending permit applications for the seismic survey activity at issue in this case until

funding is restored. If circumstances change, Federal Defendants will notify the Court;”

however, CNN reports that “[t]he Bureau of Ocean Energy Management is bringing back

employees who were furloughed to work on sales of land for oil and gas drilling purposes in the
        2:18-cv-03326-RMG       Date Filed 01/16/19     Entry Number 66        Page 2 of 3




Gulf of Mexico, according to an updated Department of Interior shutdown plan.” Kaufmann,

Ellie. “Interior brings back employees during shutdown to work on oil-drilling land sales.” CNN,

January 16, 2018. 1 Moreover, An E&E news article reports that “[t]he work includes conducting

environmental review and finalizing seismic testing permits for energy exploration off the

Atlantic coast.” Brugger, Kelsey. “Interior updates shutdown plan to push 5-year leasing policy.”

E&E News, January 15, 2018. 2


         Even if counsel for defendants is able to confirm that the current work does not include

seismic testing, if employees are working on Gulf drilling, the possibility would appear to exist

for BOEM’s work to be expanded into testing permits. Therefore, denial of the motion for stay

would allow consideration of the State’s Motion to Intervene to proceed and if granted, put the

State in the position to respond immediately should BOEM grant permits for testing off South

Carolina’s coast.


         For the foregoing reasons, the State respectfully requests that Defendants’ Motion for

Stay be denied.


                                                     Respectfully submitted,


                                                     ALAN WILSON
                                                     Attorney General
                                                     Federal ID No.10457

                                                     [Signature block continues next page]




1
 https://www.cnn.com/2019/01/15/politics/boem-brings-back-employees-
drilling/index.html?utm_content=2019-01-
16T02%3A42%3A21&utm_source=twCNN&utm_term=image&utm_medium=social.
2
    https://www.eenews.net/eenewspm/2019/01/15/stories/1060114899
                                                2
     2:18-cv-03326-RMG   Date Filed 01/16/19   Entry Number 66        Page 3 of 3




                                           ROBERT D. COOK
                                           Solicitor General
                                           Federal ID No. 285
                                           Email: rcook@scag.gov

                                           /s/ J. Emory Smith, Jr.
                                           J. EMORY SMITH, JR.
                                           Deputy Solicitor General
                                           Federal ID No. 3908
                                           Email: esmith@scag.gov

                                           T. PARKIN C. HUNTER
                                           Senior Assistant Attorney General
                                           Federal ID No. 2018
                                           Email: phunter@scag.gov

                                           Office of the Attorney General
                                           Post Office Box 11549
                                           Columbia, South Carolina 29211
                                           Phone: (803) 734-3680
                                           Fax: (803) 734-3677

January 16, 2019                           Counsel for the State ex rel Wilson




                                       3
